DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to non-statutory subject matter.  The claims are directed towards the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) are directed to a signal per se.
Regarding independent claim 11, the Examiner points out that the limitations “a computer readable storage medium by one or more processors and storing instructions for execution” is directed towards the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 and has not been given patentable weight because that is non-functional descriptive material, without the limitation reciting a “non-transitory computer readable medium”. The limitation “a computer readable storage medium by one or more processors and storing instructions for execution” could merely 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abou Shousha (US 10,531,775).
Regarding claims 1, 11 and 20, Abou Shousha discloses, a computer-implemented method (Figs. 1-43) comprising: 
displaying (170, 196), by one or more processors (206, 208, 210, 304), at a first location in an interface of a computing device, one or more images comprising a fixation point (3508); 
obtaining, by the one or more processors, from an eye tracking device (Col. 23, lines 64-66) communicatively coupled to the one or more processors, a first indication that a user whose 
based on the first indication, rendering, by the one or more processors, at a second location in the interface, a visual stimulus (3506a-d), wherein the second location is a fixed vertical distance and a fixed horizontal distance from the first location (Col. 19, lines 59-67 and Col. 20, lines 1-41), and wherein based on being rendered at the second location, the stimulus stimulates a predefined location in a retina of the at least one eye of the user when the user has at least one eye focused on the fixation point (Col. 19, lines 59-67 and Col. 20, lines 1-41); 
obtaining, by the one or more processors, from the eye tracking device, a second indication that a user whose eye movement is being tracked by the eye tracking device does not have at least one eye focused on the fixation point (Col. 19, lines 59-67 and Col. 20, lines 1-41); 
identifying, by the one or more processors, based on utilizing the eye tracking device, a third location in the interface, wherein the third location comprises a focal point of the at least one eye of the user, in the interface (Col. 24, lines 53-63); and 
based on identifying the third location, reorienting, by the one or more processors, the one or more images such that the fixation point is at the third location and the stimulus is moved relative to the fixation point, maintaining the fixed vertical distance and the fixed horizontal distance (Col. 19, lines 59-67 and Col. 20, lines 1-41).
Regarding claims 2 and 12, Abou Shousha discloses, the interface comprises a head-mounted display (170, 202, 306).
Regarding claims 3 and 13, Abou Shousha discloses, obtaining the first indication and obtaining the second indication is based on the one or more processors continuously monitoring the eye tracking device (Col. 19, lines 59-67 and Col. 20, lines 1-41).
claims 4 and 14, Abou Shousha discloses, obtaining the first indication and obtaining the second indication is based on the one or more processors continuously monitoring the eye tracking device (Col. 19, lines 59-67 and Col. 20, lines 1-41).
Regarding claims 5 and 15, Abou Shousha discloses, obtaining the first indication comprises: obtaining, by the one or more processors, video data  (1012) captured by the eye tracking device (Col. 19, lines 59-67 and Col. 20, lines 1-41); analyzing, by the one or more processors, the video data to determine a focal point of the at least one eye in the interface (Col. 19, lines 59-67 and Col. 20, lines 1-41); comparing, by the one or more processors, the focal point to the fixation point (Col. 19, lines 59-67 and Col. 20, lines 1-41); and determining, by the one or more processors, that the focal point is equivalent to the fixation point (Col. 19, lines 59-67 and Col. 20, lines 1-41).
Regarding claims 6 and 16, Abou Shousha discloses, rendering the visual stimulus comprises displaying one or more images in a manner selected from the group consisting of: displaying an the one or more images sequentially in the interface at the second location (see 3506 and associated text), and pulsing the one or more image on and off at the second location (Col. 19, lines 26-58).
Regarding claims 7 and 17, Abou Shousha discloses, the stimulus is moved relative to the fixation point to a fourth location in the interface (3506d).
Regarding claims 8 and 18, Abou Shousha discloses, based on obtaining the second indication, stopping, by the one or more processors, the displaying of the one or more images (Col. 26, lines 3-24).
claims 9 and 19, Abou Shousha discloses, based on reorienting the one or more images, resuming, by the one or more processors, the displaying of the one or more images at the fourth location (Col. 19, lines 59-67 and Col. 20, lines 1-41).
Regarding claim 10, Abou Shousha discloses, the reorienting is timed such that the user cannot perceive the reorienting (Col. 26, lines 64-67 and Col. 27, lines 1-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abou Shousha et al. (US 2019/0222817) and Shousha (US 2019/0094552) disclose an apparatus and computer-implemented method that includes a memory, one or more processors, an eye tracking device and program instructions that display at a first location in an interface of a computing device, the one or more processors obtain from the eye tracking device, one or more images comprising a fixation point and the eye tracking device a first indication that a user whose eye movement is being tracked by the eye tracking device has at least one eye focused on the fixation point. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/08/2022